 MIDWEST PRECISION HEATING 
& COOLING
, INC. 435
Midwest Precision Heating 
& Cooling, Inc. and Mid-
west Heating and Air Conditioning, Inc., alter 
egos and a single employer 
and Sheet Metal Workers Local No. 2, affiliated with Sheet Metal 
Workers International As
sociation, AFLŒCIO.  
Case 17ŒCAŒ20825
 March 11, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER 
 On September 19, 2001, Administrative Law Judge 
James L. Rose issued the attached decision.  The Re-

spondents and the General Counsel each filed exceptions 
to the decision and an acco
mpanying supporting brief.  
The General Counsel also f
iled an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and to 
adopt the recommended Order as modified. 
We adopt the judge™s findings that Respondent Mid-
west Heating and Air Conditioning (Air Conditioning) 

was an alter ego of Respondent Midwest Precision Heat-
ing & Cooling (Precision)
2; that the Respondents vio-
lated Section 8(a)(5) and (3) of the Act by discharging 
Precision™s union-represented employees; that the Re-
spondents further violated Section 8(a)(3) by offering 
Precision™s bargaining unit employees jobs (still per-

forming unit work) with Air Conditioning on the condi-
tion that there would be no union or collective-
bargaining agreement; and, fi
nally, that the Respondents 
violated Section 8(a)(5) by repudiating the applicable 

collective-bargaining agreem
ent and refusing to bargain 
with the Union. 
1. In challenging the judge™s alter ego finding, the Re-
spondent relies upon 
First Class Maintenance Service
, 289 NLRB 484 (1988), and 
Victor Valley Heating & Air 
Conditioning
, 267 NLRB 1292 (1983), for its argument 
that common ownership is lacking here.  Both cases are 

distinguishable.  In 
First Class Maintenance
, the new 
                                                          
 1 The Respondent has effectively excepted to some of the judge™s 
credibility findings.  The Board™s established policy is not to overrule 
an administrative law judge™s cred
ibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 

and find no basis for reversing the findings. 
2 Given the judge™s alter ego findi
ng, we find it unnecessary to pass 
on his additional finding that Air Co
nditioning and Precision constitute 

a single employer. 
entity maintained entirely separate management, opera-
tions, and supervision from the older entity.  In 
Victor 
Valley
, the two entities were operated separately and the 
new entity was established to take over a field of busi-

ness that the older entity was abandoning.  In both cases, 
the older businesses continued as separate, ongoing con-
cerns, and there was no evidence that the new entities 

were set up to avoid the unions.  In contrast, the evidence 
here supports a finding that Air Conditioning was estab-
lished as a vehicle to replace 
Precision and continue the 
existing family business without the Union. 
The two businesses shared substantially identical man-
agement and supervision, business purpose, operations, 
equipment, and customers
.  Further, the judge correctly 
found that the additional indicia of ownership of the 
companies by members of the same family supports an 
alter ego finding under 
Cofab, Inc.,
 322 NLRB 162 
(1996), enfd. 159 F.3d 1352 (3d Cir. 1998) (citing famil-
ial association among owners as one of relevant factors 
supporting alter ego status).  As the Respondent argues, 
ownership by members of the same family does not 
compel a finding of substantially identical ownership, 
because it does not inherently
 indicate common control.  
See Adanac Coal Co.,
 293 NLRB 290 (1989).  However
, it ﬁmilitates in favor of an alter ego findingﬂ where, as 

here, other relevant factors are shown.  
Cofab
, supra at 163. 
It bears noting, however, that the alter ego finding here 
is further supported by evidence that John Lambert did 
exert some control over both entities.  Both Jeff Lambert 

and Bill Jones testified to John™s increased control over 
Precision™s operations after William Lambert™s accident.  
And although John Lambert testified that he was ﬁnot at 
allﬂ involved in Precision™s 
affairs after late 1999 or 
January 2000, his initials are 
on several of Precision™s 
documents approving changes to ongoing projects as late 

as July 2000, and correspondence on Precision projects 
during this time was addressed to him.  Even if the evi-
dence does not go decisively to the highest levels of con-
trol, together it casts sufficient doubt on the Respon-
dent™s claim that control of the two companies was sepa-

rate. In sum, we affirm the judge™s finding that Air Condi-
tioning was an alter ego of Precision.  
2. In limited exceptions, the General Counsel argues 
that the judge erroneously fail
ed to find that the Respon-
dents further violated Section 8(a)(5) by dealing directly 

with bargaining unit employees, and that the judge failed 
to clearly provide make-whole relief for employees who 
performed bargaining unit work for Air Conditioning on 
341 NLRB No. 52 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 436 
and after March 1, 2000.
3  We find merit in the General 
Counsel™s exceptions. 
(a) As described above, the judge found that the Re-
spondents violated Section 8(a)(3) by offering Preci-
sion™s bargaining unit employees jobs with Air Condi-
tioning on the condition that there would be no union or 
collective-bargaining agreement.
  Paragraph 8(e) of the 
complaint alleged that, apart from the unlawful condition 
of the Respondents™ offers, the Respondents also violated 
Section 8(a)(5) by bypassing the Union and dealing di-

rectly with employees over terms and conditions of em-
ployment.  As the General Counsel points out, however, 
the judge never addressed the direct-dealing allegation.  
The record evidence establis
hes that the Respondents 
engaged in back-and-forth discussions with individual 
employees over various matters, including wage rates 
and vacation time, in soliciting them to leave Precision 
for Air Conditioning.  For instance, the judge found that 

Air Conditioning owner John Lambert twice discussed 
with unit employee Timothy Troy Hutton the possibility 
of him working for Air Cond
itioning.  Hutton accepted a 
position with Air Conditioning after Lambert offered him 
a $2 per hour wage increase, a company van, and paid 
vacation and holidays, among other things.  Similarly, 
unit employee Walt Eastwood testified without contra-
diction that John Lambert offered him a wage increase 
and additional vacation time to join Air Conditioning.  

Initially, Eastwood did not respond to the offer, but later 
agreed to work for Air Conditioning after Lambert in-
creased the wage offer and promised additional benefits.
4  Thus, the record evidence supports the allegation in Sec-
tion 8(e) of the complaint.  Accordingly, we find that the 
Respondents violated Section 
8(a)(5), and shall provide a 
cease-and-desist order.  See generally 
Dayton Newspa-
pers, 339 NLRB 650, slip op. at 4 (2003) (directly offer-

ing reinstatement to employ
ees on condition that they 
forego protected activity); see also 
RTP Co.,
 334 NLRB 
466, 467 (2001), enfd. 315 F.3d 951 (8th Cir. 2003), cert. 

denied 124 S.Ct. 51 (2003) (dealing directly with em-
ployees over wages and benefits). 
(b) The General Counsel™s claim that the judge failed 
to clearly provide make-whol
e relief for certain employ-
ees relates to the judge™s finding that Air Conditioning 
began performing new residential installation workŠ

work that was covered under the labor agreement be-
tween Precision and the 
UnionŠbut, commencing 
March 1, 2000, unlawfully failed to abide by the agree-
                                                          
                                                           
3 The Respondents have not file
d a brief answering the General 
Counsel™s exceptions. 
4 Eastwood ultimately changed his mind and did not accept the posi-
tion with Air Conditioning at that time. 
ment.
5  As a result, employees who performed unit work 
after that date for Air Conditioning were unlawfully de-

nied the wage rates and benefits called for by the agree-
ment.  The judge commented in the body of his decision 

that the Respondents would be ordered to ﬁmake whole 
any employees harmed as a result of this unlawful ac-
tion.ﬂ  As the General Counsel points out, however, it 

appears that the judge inadvertently failed to provide 
such relief for certain employees. 
Some of the employees harmed by Air Conditioning™s 
repudiation of the agreement were Precision unit em-

ployees who, upon being discharged by Precision, went 
to work for Air Conditioning.  The judge provided the 
appropriate make-whole reli
ef for these employees.  
However, other employees who worked for Air Condi-
tioning had either left Precision prior to the shutdown or 
had never worked for Precision at all.  These employees 
were harmed by Air Conditioning™s failure to honor the 

contract.  As the General Counsel points out, the judge 
did not clearly provide the 
appropriate make-whole relief 
for these employees in the remedy and order sections of 
the decision.  We shall corr
ect these inadvertent omis-
sions. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Midwest 

Precision Heating & Cooling,
 Inc. and Midwest Heating 
and Air Conditioning, Inc., Kansas City, Missouri, alter 

egos, and their respective officers, agents, successors, 

and assigns, shall take the action set forth in the Order as 
modified. 
1.  Insert the following new paragraph 1(d) and reletter 
the subsequent paragraphs. 
ﬁ(d) Bypassing the Union as the exclusive representa-
tive of employees in the bargaining unit and dealing di-

rectly with employees over terms and conditions of em-
ployment.ﬂ 
2. Insert the following new paragraph 2(b) and reletter 
the subsequent paragraphs. 
ﬁ(b) Make whole employees who performed bargain-
ing unit work for Midwest Heating and Air Conditioning, 
Inc. on and after March 1, 2000, for any losses suffered 
as a result of the Respondents™ unlawful failure to abide 

by the terms of the 1999 
Agreement between Midwest 
Precision Heating & Cooling, Inc. and the Union, 
Kraft
 Plumbing and Heating, Inc.,
 252 NLRB 891 (1980), 
 5 Air Conditioning did not abide by the agreement prior to March 1, 
but, in the absence of a precise date, the judge appropriately found that 
Air Conditioning™s repudiation of th
e agreement began 6 months prior 
to the filing of the charge on August 31, 2000. 
  MIDWEST PRECISION HEATING 
& COOLING
, INC. 437
enfd. mem. 661 F.2d 940 (9th Cir. 1981), to be computed 
as provided in 
Ogle Protection Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest 

compounded in the manner prescribed in 
New Horizons 
for the Retarded,
 283 NLRB 1173 (1987), including 
making contractual payments and contributions to the 

Union and the benefit funds on their behalf, with interest 

and other required payments computed in the manner 
prescribed in 
Merryweather Optical Co.,
 240 NLRB 
1213, 1216 fn. 7 (1979).ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT
 discharge employees because of their 
union activity.
 WE WILL NOT
 repudiate the collective-bargaining 
agreement covering wages, 
hours, and working condi-
tions within the Union™s craft jurisdiction.
 WE WILL NOT
 solicit or hire employees contingent on 
their agreement to work with
out the benefit of represen-
tation by the Union. 
WE WILL NOT
 bypass the Union as the exclusive repre-
sentative of employees in th
e bargaining unit and deal 
directly with employees over terms and conditions of 
employment.
 WE WILL NOT
 fail and refuse to bargain with the Union 
as the exclusive representative of employees in the bar-

gaining unit as described in the Decision (the craft juris-
diction of the Union) within the meaning of Section 9(a) 

of the Act. 
WE WILL NOT
 in any other manner interfere with, re-
strain, or coerce our employees
 in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL 
offer immediate and full reinstatement to 
Allan Debacker, Danny Duck
ett, Steve Groom, Mark 
Heather, Aaron Hobbs, Dennis Larkin, George Rohleder, 

David Svejda, Steve Todd, and James Waters to their 

former jobs, or if those jobs no longer exist, to substan-
tially equivalent positions of employment, and 
WE WILL
 make them whole for any loss of wages or other benefits 
they may have suffered as a result of our discrimination 
against them, with interest. 
WE WILL 
make whole the unit employees by transmit-
ting the contributions owed to the Union™s health and 

welfare, pension, and other funds pursuant to the terms 
of the 1999 Agreement with the Union, and by reimburs-
ing the unit employees for any medical, dental, or any 
other expenses ensuing from our unlawful failure to 

make such required contributions, with interest. 
WE WILL 
make whole employees who performed bar-
gaining unit work for Midwest Heating and Air Condi-

tioning, Inc. on and after March 1, 2000, for any losses 
suffered as a result of the 
Respondents unlawful failure 
to abide by the terms of 
the 1999 Agreement between 
Midwest Precision Heating & Cooling, Inc. and the Un-
ion, with interest, including making contractual payments 
and contributions to the Union and the benefit funds on 

their behalf, with interest and other required payments. 
WE WILL 
recognize and bargain with Sheet Metal 
Workers Local No. 2, affiliated with Sheet Metal Work-

ers International Association,
 AFLŒCIO, as the exclusive 
representative of our employees
 within its craft jurisdic-
tion. 
WE WILL 
continue in full force and effect the 1999 
Agreement, effective from Ju
ly 1, 1999, to June 30, 
2002. 
MIDWEST PRECISION HEATING 
& COOLING, INC. AND MIDWEST HEATING AND 
AIR CONDITIONING, INC., ALTER EGOS
  Mary G. Traves 
and Susan Wade-Wilhoit, Esqs., 
for the Gen-eral Counsel. Thomas M. Moore, Esq., 
of Kansas City, Missouri, for the Re-
spondent, Midwest Heating and Air Conditioning, Inc. 
Kerri Reisdorff, Esq
., of Kansas City, Missouri, for the last 
shareholder of Midwest Preci
sion Heating & Cooling, Inc.
 John P. Hurley, Esq., 
of Kansas City, Missouri, for the Charg-
ing Party. 
DECISION STATEMENT OF THE 
CASE JAMES L. ROSE, Administrative Law Judge.  This matter was 
tried before me at Overland Pa
rk, Kansas, June 19Œ21, 2001, on 
the General Counsel™s complaint alleging that the two named 
Respondents are alter egos and 
constitute a single employer, 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 438 
and that they committed various violations of Section 8(a)(1), 
(3), and (5) of the National 
Labor Relations (the Board). 
Respondent Midwest Heating a
nd Air Conditioning, Inc. 
(Air Conditioning), generally denied that it committed any 
violations of the Act and affirm
atively contends it was not the 
alter ego of Midwest Precision H
eating & Cooling, Inc. (Preci-
sion), nor did they constitute a single employer. 
Respondent Precision also denied the material allegations of 
the complaint and affirmatively alleges that the complaint 
should be dismissed as being ba
rred by Section 10(b) of the 
Act. 
On the record as a whole, including my observation of the 
witnesses, briefs, and arguments 
of counsel, I make the follow-
ing. FINDINGS OF 
FACT I.  JURISDICTION
 Both Respondents admit that duri
ng the times material to this 
action, they did business as Missouri corporations from a facil-

ity located in Kansas City, Mi
ssouri, and annually purchased 
and received directly from points 
outside the State of Missouri, 
goods, products, and materials valued in excess of $50,000.  
Both Respondents admit, and I find, that they are employers 
engaged in interstate commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 Sheet Metal Workers Local No. 2, affiliated with Sheet 
Metal Workers International Association, AFLŒCIO (the Un-

ion) is admitted to be, and I find is, a labor organization within 
the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
Although there are additional histor
ical facts, material to the 
ultimate issues in this matter are the following. 
For many years William L. Lambert (William) was the sole 
owner and principal manager of
 Precision, a company engaged 
in installation of heating and air-conditioning units for new 

residential construction.  He hi
red members of the Union, many 
of whom had been employees fo
r years, and executed succes-
sive collective-bargaining agreements with the Union, the most 

recent of which is effective from July 1, 1999, to June 30, 2002. 
William was also the sole owner and principal manager of 
Midwest Heating and Cooling, 
Inc. (Heating and Cooling) 
which was a nonunion company e
ngaged in servicing heating 

and air-conditioning units.  Prior 
to the events here, the em-
ployees of Heating and Cooling did not do work within the 

Union™s craft jurisdiction and were not covered under the Un-
ion™s collective-bargaining agreement. 
Both companies did business from the same building in Kan-sas City, Missouri, with the Precision operation on the first 
floor and Heating and Cooling on the second. 
William had three sons, Jeff, 
Jack, and John, all having 
worked for their father since they were teenagers.  At the time 
of the hearing Jeff was 43, John 36, and Jack 37 or 38.  Jeff was 
the shop foreman for Precision and a union member, Jack was 
basically in charge of Heati
ng and Cooling and John assisted 
William in managing Precision.  William Jones had duties simi-

lar to John, which included dire
cting employees, preparing bids 
and purchasing materials. 
In late 1997 or early 1998, William decided to retire and he 
discussed with his sons their buying the business; however, 

there is little in the record abou
t this, the sons contending that 
there was an argument and he refused to sell to them on 

grounds that he did not think they were competent to run the 
company.  Notwithstanding his retirement, William continued 
to come into the shop about 3 days a week and continued to 
make management d
ecisions, although more of the day-to-day 
operation fell to John and Jones. 
On March 11, 1999, William was in a serious automobile ac-
cident, as a result of which he was in intensive care for some 

time followed by a long period of 
rehabilitation.  From then on, 
William had no significant input in the running of either com-

pany, notwithstanding that John, according to his testimony, 
continued to be denied information concerning Precision™s 
finances.  According to him,
 only William and his longtime 
secretary and office manager, Ma
ry Preston, knew the financial 
details of either Precision 
or Heating and Cooling. 
In July 1999, Air Conditioning was incorporated by John.  
As of January 2000, John and Jack each owned 50 percent of 
the stock.  The legal work wa
s done by William™s attorney 
(counsel for the Air Conditioning here). 
In early January 2000, John and Jack reached an agreement 
with William whereby they woul
d purchase the assets of Heat-
ing and Cooling for approximately
 $20,000, a figure arrived at 
by William™s longtime accountant.  Shortly thereafter, they 

agreed with William to purchase the assets of Precision for 
about $412,000, the note to be paid at the rate of $5000 per 
month.  Again, the figure was 
arrived at by William™s account-
ant.  When William died unexpectedly in January 2001, the 

unpaid balance of the note was forgiven pursuant to a provision 
in the note. 
In the spring of 2000, Jones purchased all of William™s stock in Heating and Cooling for $1000, as a favor to William, ac-

cording to Jones, notwithstanding that John and Jack had previ-
ously purchased all the assets of Heating and Cooling.  About 
the same time, Jeff purchased all the stock in Precision for 
$500, again, notwithstanding that John and Jack had previously 
purchased all of Precision™s assets. 
In any event, by early spring of 2000, John and Jack, doing 
business as Air Conditioning, began doing the work formally 
done by Heating and Cooling, and some of the work of Preci-
sion, although Precision, with its union employees continued to 
operate, with Jeff and Jones as th
e principal managers.  It is 
undisputed that Air Conditioning employees would work on 

some of the same projects and doing the same work as Preci-
sion employees.  At this time Precision had no assets or line of 
credit, therefore it purchased all needed materials from Air 
Conditioning.  Precision did the shop work for Air Condition-
ing and Precision subcontracted finish work to Air Condition-
ing.  Thus, the business previous
ly engaged in by Precision was 
commingled between Precision and Air Conditioning. 
On July 28 Jeff and Jones informed each of the remaining 
union employees (and the Union) that Precision was no longer 
in business.  The employees were
 terminated, and given a small 
  MIDWEST PRECISION HEATING 
& COOLING
, INC. 439
severance payment.  The reason given by Jeff and Jones for 
ceasing business as Precision was principally economicŠthe 
labor costs for the union employees was too great to be com-
petitive.  Jeff and Jones then went to work for Air Condition-
ing, doing essentially the same 
work they had done for Preci-
sion.  As Jeff testified, he knew that on shutting down Preci-

sion, Air Conditioning ﬁwould pick up the slack.ﬂ 
The management situation now is as it was prior to the crea-
tion by Air Conditioning.  Jeff supervises the shop and John, 
along with Jones, supervise the installation employees, solicit 
business, and deal with building 
contractors.  Jack runs the 
repair and service operation. 
B.  Analysis and Concluding Findings 
1.  Alter ego 
The principal issue in this matter is whether Air Condition-
ing is the alter ego of Precision.  As the Board said in 
Advance 
Electric, 
268 NLRB 1001, 1002 (1984):  ﬁThe legal principles 
to be applied in determining 
whether two fact
ually separate 
employe[r]s are in fact 
alter egos
 are well settled.  Although 
each case must turn on its own facts, we generally have found 
alter ego status where the two enterprises have ‚substantially 
identical™ management, busine
ss purpose, operation, equip-
ment, customers, and supervision,
 as well as ownership.ﬂ  (Ci-
tations omitted.) 
All these factors are present in the instant matter, in addition 
to which I conclude that business of Precision was taken over 

by Air Conditioning in order to reduce labor costs by repudiat-
ing the collective-bargaining agreementŠthat is, avoiding their 
responsibilities under the Act.  E.g.,
 Fugazy Continental Corp., 
265 NLRB 1301 (1982).  Indeed, the only reasonable explana-

tion for William™s sons to go through the legal hoops of creat-
ing a new corporation and terminating old ones was ultimately 

to avoid their obligations under the collective-bargaining 
agreement.  They may have felt justified in doing this on 
grounds that the union employees did not always work 8 hours 
for 8 hours pay, the Union did not furnish needed men and the 

contract wage was too high and, according to John™s testimony, 
scheduled to go higher.  The fact
 remains that the business had 
responsibilities under the Act wh
ich its owners cannot with 
impunity reject simply because they want. 
It is not clear why Jones bought the shell of Heating and 
Cooling or Jeff bought the stock of Precision.  Perhaps it was 
thought that these transactions 
would somehow be a barrier and 
protect Air Conditioning.  In any event, I conclude that these 

transactions do not affect my conclusion that Air Conditioning 
is the alter ego of and a single 
employer with Precision (as well 
as Heating and Cooling). 
I conclude that notwithstanding 
the legal paper shuffling, the 
object was for Air Conditioning to appear to be the same com-

pany as Precision.  In fact they took over all of their father™s 
business and continued to operate as he had.  The names of the 
three companies here are similar, all beginning with ﬁMidwestﬂ 
and having some form of heating and air cooling or air condi-
tioning in the name.  The telephone book and other ads pro-
claim the common identity (ﬁ39 years in businessﬂ and ﬁ40th 
Anniversary . . . Clearance Sale
ﬂ) and the telephone numbers 
are the same. 
Although much is made by the 
Respondent of the assertion 
that William ran Precision as a ﬁdictator,ﬂ at least for the year 

between his accident and the time Air Conditioning began op-
eration, management and supervision of Precision was in John, 
Jack, Jeff, and Jones.  There is evidence that William™s man-

agement style was more lax than his sons, that he was less in-
terested in growing the busin
ess and John and Jack may be 
doing a better job of keeping th
eir accounts payable current and 
collecting accounts receivable.  
Air Conditioning purchased all of Precision™s assets, includ-
ing inventory and equipment.  
They clearly had the same busi-
ness purpose, even though Air Conditioning™s business com-

bined that of Heating and Cooling as well as Precision.  They 
have substantially the same cu
stomers and suppliers.  And dur-
ing the transaction period before 
Precision actually went out of 
business and discharged all its union employees, Precision re-
lied on Air Conditioning for supplies and they did work for 

each other. 
The only substantive distinctio
n between the two companies 
is ownership.  Whereas Will
iam owned Heating and Cooling 
and Precision, John and Jack are the co-owners of Air Condi-

tioning.  While the Respondent a
sserts that William had deter-
mined not to sell his company to his sons, in fact he did so.  

John and Jack bought the assets of Heating and Cooling for 
about $20,000 and Precision for 
about $412,000, both of which 
figures were arrived at by Wi
lliam™s accountant and the papers 
drafted by William™s attorney.  John and Jack paid about 
$60,000 on the note prior to their father™s death.  The rest was forgiven, making the transfer of ownership of assets essentially 
an inheritance. The sale and purchase of assets here was 
scarcely an arms length transaction.  I conclude that the change 
of ownership from father to sons does not affect the conclusion 
that the resulting company is the alter ego of the former.  As the 

Board has held, common ownership is not a necessary condi-
tion for alter ego, but where two assertedly separate companies 
are wholly owned by members of the same family, the enter-

prise never lost its character as a closed corporation.  
Crawford Door Sales Co., 226 NLRB 1144 (1976).   
As the Board said in Cofab, Inc., 322 NLRB 162, 163 
(1996): ﬁIn other words, in evaluating all of the relevant fac-

tors, where two entities are virtually indistinguishable but for 
the difference in ownership of the entities by members of the 
same family, substantially identic
al ownership is established.ﬂ 
I conclude that regardless of the technical changes in the 
structure of these companies, for all appearancesŠto employ-
ees, customers and suppliersŠAir Conditioning is indistin-
guishable from Precision and Heat
ing and Cooling.  As Jones 
testified, after the purported cha
nges, new construction is still 
downstairs and service still upstairs.  In fact, there appears to 
have been no real attempt to di
sguise the continued identity of 
the business, except in papers filed with the Missouri Secretary 

of State.  Given the common 
business purpose, management, operations, equipment, customers,
 supervision, substantially 
identical ownership, holding out to
 be the same business and an 
attempt to evade responsibilities under the Act, I conclude that 

Air Conditioning is the alter ego of Precision and they consti-
tute a single employer. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 440 
From this I conclude that 
Air Conditioning was, and is, bound by Precision™s collective-bargaining agreement with the 
Union and the attendant responsibilities to the Union and its 
employees under the Act. 
2.  The alleged violations of Section 8(a)(3)
 It is alleged that the Respondent hired Mark McMahan, 
Kevin Williams, Troy Hutton, Steve Groom, and Steven Todd 
ﬁcontingent upon their agreement to
 work without benefit of the 
Union™s representation.ﬂ 
Thomas Troy Hutton testified that he had worked for Preci-
sion as a union sheet metal worker about 5-1/2 years before the 
events here.  In April, undeniably, John ﬁasked me if he had to 
go non-Union and shut down the Union side of the business, if 
I™d be willing to go non-Union and stick around and continue to 
work for him.ﬂ  Hutton said he 
would have to think about it.  
Then in June, Hutton asked John what was going to happen, 

since he feared losing his job to nonunion help.  John offered 
him a job, giving him a $2 per h
our wage increase, ﬁa company 
van, a newer one, a helper, paid vacation, and paid holidays.ﬂ  

Hutton accepted. 
The Monday following the termin
ation of all the remaining 
union employees on July 28, Hutton quit, explaining that he did 
not think John™s enterprise was goi
ng to ﬁpan outﬂ and that ﬁI 
couldn™t work for a guy that just fired someone who worked for 
him 18, 20 years, you know.ﬂ 
John testified that he hired Precision employees Steve 
Groom, Steve Todd, Mark McMahon, and Kevin Williams for 
Air Conditioning, telling them that the company was nonunion 
and that the collective-bargaining agreement would not apply.  
Indeed, on July 28, John testified that he offered jobs at his 
nonunion company to all Precisi
on employees except Jim Wa-
ters and Dan Duckett.  Offering employment to one contingent 

on his rejecting the Union and 
the collective-bargaining agree-
ment is clearly violative of Sect
ion 8(a)(1) and (3) of the Act, 

and I so find.  
It also alleged that the discharge on July 28 of Precision™s 
remaining union employees was viol
ative of Section 8(a)(3).  I 
agree.  There is no doubtŠindeed it is admittedŠthat shutting 

down Precision™s operation as such
 was based on a decision by 
the Lamberts to be rid of the labor costs associated with paying 
the wages and benefits under the collective-bargaining agree-
ment. 
Accordingly, I conclude that 
by discharging Allan Debacker, 
Danny Duckett, Steve Groom, Mark Heather, Aaron Hobbs, 

Dennis Larkin, George Rohleder, David Svejda, Steve Todd, 
and James Waters, because of their membership in the Union 
the Respondent violated Section 8(a)(3).  I shall recommend an 
appropriate remedy. 
3.  The alleged violations of Section 8(a)(5) 
The Respondents admit that beginning in 1981 Precision was 
a party to collective-bargaining agreements with the Union 

covering all employees engaged in the following work: 
(a) manufacture, fabrication, assembling, handling, erection, 

installation, dismantling, conditioning, adjustment, alteration, 
repairing and servicing of all 
ferrous or nonferrous metal 
work and all other materials used in lieu thereof and of all 
Air-Veyor systems and air handling systems regardless of ma-
terial used including the setting of all equipment and all rein-
forcements in connection ther
ewith; (b) all inner lagging and 
outer lagging over insulation, 
removal of all inner lagging and 
outer lagging and all duct lini
ng, including pre-form round 
duct lining installed in the field; (c) adjusting of all air han-

dling equipment and duct work 
in connection with testing and 
balancing; (d) the preparation 
of all shop and field sketches 
used in fabrication and erection, including those taken from 

original architectural and engi
neering drawings or sketches; 
all shop and field sketches, regardless of how produced, shall 

bear a Local No. 2 detailer stamp and/or the name and card 
number of the sheet metal worker
 who prepared the drawings; 
and (e) all other work included in the jurisdictional claims of 

Sheet Metal Workers™ Inte
rnational Association. 
The scope clause of the agreement goes on to identify more 
specifically work within the claimed jurisdiction of the Union.  

I conclude that for many years the Union was the representative 
of all Precision™s employees doing work within the craft juris-
diction of the Union, as set forth in the collective-bargaining 
agreement.  And I conclude that
 this was an appropriate bar-gaining unit under Section 9(a) of the Act. 
Since I conclude that Air C
onditioning was the alter ego of, 
and a single employer with, Precision, Air Conditioning was 

bound by the current collective-ba
rgaining agreement, which it 
began to breach shortly after 
commencing operations in Febru-
ary 2000.  Precisely when Air 
Conditioning™s employees began 
doing the work covered by the collective-bargaining agreement 

is uncertain.  It appears that Air Conditioning first began doing 
the work previously done by Heating and Cooling, with Preci-
sion union employees continuing 
to do work covered under the 
collective-bargaining agreement.  Soon th
ereafter, possibly as 
early as March 2000, Air Conditioning started doing collective-

bargaining agreement work.  Then, when Precision discharged 
all its union employees, Air Conditioning adsorbed all the work 
previously done by Precision as well as Heating and Cooling 
without any apparent hiatus.  As Jeff noted, Air Conditioning 
ﬁpicked up the slack.ﬂ 
Since no precise date is availabl
e, I conclude that Air Condi-
tioning began to repudiate the terms of the collective-
bargaining agreement by March 1, 2000, a date 6 months prior 
to the filing of the charge.  Though Air Conditioning may have 
begun doing collective-bargaining work in February, there is no 
persuasive evidence so indicating. 
By ceasing to recognize the Un
ion as the exclusive represen-
tative of its employees doing the work above described, and 
discharging unit employees, I conclude that the Respondent 
violated Section 8(a)(5) and it will be ordered to cease and 
desist such activity, bargain with the Union and make whole 
any employees harmed as a result of this unlawful action. 
REMEDY Having concluded that the Respondent Air Conditioning is 
the alter ego of Precision and they
 constitute a single employer 
and they committed certain violations of the Act, I shall rec-

ommend that they cease and desi
st therefrom and take appro-priate remedial action, including offering reinstatement to Allan 

Debacker, Danny Duckett, Steve Groom, Mark Heather, Aaron 
  MIDWEST PRECISION HEATING 
& COOLING
, INC. 441
Hobbs, Dennis Larkin, George Rohleder, David Svejda, Steve 
Todd, and James Waters to their 
former or substantially equiva-
lent positions of employment 
and make them whole for any 
losses they may have suffered as
 a result of the discrimination 
against them in accordance with the provisions of 
F. W. Wool-worth, Co., 90 NLRB 289 (1950); and transmit the contribu-
tions owed to the Union™s health and welfare, pension and other funds pursuant to the terms of the collective-bargaining agree-

ment and reimburse unit employee
s for any medical, dental, or 
any other expenses ensuing from the Respondent™s unlawful 

failure to make such required contributions in accordance with 
the provisions of Kraft Plumbing & Heating, 
252 NLRB 891 
(1980), with interest as provided by 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1ORDER Midwest Precision Heating & C
ooling, Inc. and Midwest 
Heating and Air Conditioning, Inc., alter egos and a single em-
ployer, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Discharging employees becaus
e of their interest in and 
activity on behalf of the Union. 
(b) Repudiating the collective-
bargaining agreement cover-
ing the wages, hours, and working conditions of the employees 
in the bargaining unit described above. 
(c) Soliciting and hiring employees contingent on their 
agreement to work without benefit of representation by the 
Union. (d) Refusing to bargain with the Union as the exclusive rep-
resentative of employees in th
e bargaining unit described above 
within the meaning of Section 9(a) of the Act. 
(e) In any other manner interfering with, restraining or coerc-
ing employees in the exercise of the rights guaranteed them by 

Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Offer immediate and full reinstatement to, Allan De-
backer, Danny Duckett, Steve Groom, Mark Heather, Aaron 
Hobbs, Dennis Larkin, George Rohleder, David Svejda, Steve 
Todd, and James Waters to their fo
rmer jobs or, if those jobs no 
longer exist, to substantially e
quivalent positions of employ-
ment, without prejudice to their seniority or any other rights or 
privileges previously enjoyed, and make them whole for any 
                                                          
                                                           
1 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
loss of earnings and other benefits suffered as a result of the 

discrimination against them in the manner set forth in the Rem-
edy section of this decision, including transmitting the contribu-
tions owed to the Union™s health and welfare, pension and other funds pursuant to the terms of the collective-bargaining agree-

ment with the Union, and by
 reimbursing unit employees for 
medical, dental, or any other ex
penses ensuing from its unlaw-
ful failure to make such required contributions. 
(b) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(c) Recognize and bargain with the Union as the exclusive 
representative of its employees in
 the bargaining unit described 
above and continue in force and effect the collective-bargaining 
agreement between it and the Union. 
(d) Within 14 days after service by the Region, post at its fa-
cility copies of the attached notice marked ﬁAppendix.ﬂ
2  Cop-ies of the notice, on forms provided by the Regional Director 
for Region 17, after being signed 
by the Respondent™s author-
ized representative, shall be pos
ted by the Respondent immedi-
ately upon receipt and maintained
 for 60 consecutive days in 
conspicuous places including al
l places where notices to em-ployees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by an
y other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed
 its facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 

own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since the date of this Order. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  